DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
I: Figs. 2A, 2B, 3, wherein a gate dielectric layer provided in the stacked body, extending in the first direction, between and directly contacted both the semiconductor layer and the first gate electrode layer, wherein the gate dielectric layer contains only a first oxide. 
II: Figs. 12, 57A, 57B, wherein a gate dielectric layer including a ferroelectric region and a paraelectric region provided in the stacked body, extending in the first direction, the ferroelectric region is directly contacted the first gate electrode and is separated from the semiconductor layer by the paraelectric region.
III: Figs. 13A, 13B, 14, wherein a gate dielectric layer including a ferroelectric region and a paraelectric region, the ferroelectric region is provided in the stacked body, extending in the first direction, the paraelectric region including a horizontal region between a first insulating layer and a first gate electrode layer and a vertical region between the first gate electrode layer and the ferroelectric region.
IV: Figs. 23A, 23B, wherein a gate dielectric layer including a ferroelectric region and a paraelectric region provided in the stacked body, extending in the first direction, a 
V: Figs. 24A, 24B, 25, wherein a gate dielectric layer containing only a first oxide is provided between and directly contacted both a first gate electrode layer and a semiconductor layer, a top surface and a bottom surface of the gate dielectric layer are covered by a first insulating layer and an intermediate insulating layer, the intermediate insulating layer is between the first insulating layer and the semiconductor layer.
VI: Fig. 39, wherein a gate dielectric layer including a first ferroelectric region and a second ferroelectric region different from the first ferroelectric region provided between a first gate electrode layer and a semiconductor layer, an intermediate insulating is provided between a first insulating layer and the semiconductor layer, covered and overlapped the first ferroelectric region.
VII: Figs. 40A, 40B, 41, wherein a gate dielectric layer including a ferroelectric region and a paraelectric region, the paraelectric region including a horizontal region between a first insulating layer and a first gate electrode layer and a vertical region between the first gate electrode layer and the ferroelectric region, an intermediate insulating layer provided between the first insulating layer and the semiconductor layer, covered and overlapped a portion of the ferroelectric region.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as stated in I-VII above. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 (a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; and /or
(c) the species require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).
In the instant case, at least the (c) apply (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811